NOTE: This order is nonprecedential.


  Wntteb ~tate~ QCourt of ~peaI~
      for !be jfeberaI QCtrcutt

             WILSON CASTROVERDE,
                   Petitioner,

                           v.
     OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent.


                       2012·3012


   Petition for review of the Merit Systems Protection
Board in case no. SF0831101038-I-1.


                     ON MOTION


                      ORDER

    Wilson Castroverde moves for leave to file his brief
out of time.

   Upon consideration thereof,

   IT IS ORDERED THAT:
CASTROVERDE v. OPM                                            2

    The motion is granted. Castroverde's informal brief is
accepted for filing. OPM should calculate its brief due
date from the date of filing of this order.

                                  FOR THE COURT


      JAN 092012                   lsI Jan Horbaly
        Date                      Jan Horbaly
                                  Clerk
cc: Wilson Castroverde                            FILED
    Lartease M. Tiffith, Esq.            u.s. COURT OF APPEALS FOR
                                           THE FEDERAL CIRCUIT
s21
                                             JAN 092012

                                               JAN HORBAlV
                                                  CLERK